 In the Matter Of COOKEVILLE SHIRT COMPANY, EMPLOYERandUNITEDGARMENT WORKERS,A. F. L., PETITIONERCase No. 10-R-1744.-Decided August 20, 1946Martin & CochranandRobert c0 Roberts,byMessrs.CarinackCochranandA. J. Roberts,Jr.,of Nashville, Tenn., for the Employer.Mr. C. D. ,Stone,of Cookeville,Tenn.,for the Petitioner.Mr. Benjamin Cook,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENTOF THE CASEUpon a petition duly filed, the National Labor Relations Board, on`April 16, 1946, conducted a prehearing election pursuant to ArticleIII, Section 3, of the National Labor Relations Board Rules andRegulations,among employees of the,Employer in the alleged appro-priate unit, to determine whether or not they desired to be representedby the Petitioner for the purposes of collective bargaining.At the-close of the election, the Tally ofBallots castin the election was as.follows :Approximate number of eligible voters---------------------179Voidballots---------------------------------------------1Votes cast for the Petitioner-------------------------------120Votes cast against the Petitioner---------------------------57Challenged ballots- ---------------------------------------14Valid votes counted plus challenged ballots----------------191The Employer thereafter refused to sign a Stipulation for -Certi-fication after election.Pursuant to Article III, Section 10,' of theRules and Regulations,the Board thereafter provided for an appro-priate hearing upon due- notice before Marion A. Prowell, TrialExaminer.The hearing was held at Cookeville, Tennessee, on June5, 1946.The Trial Examiner's ruling made at the hearing are freefrom prejudicial error and are hereby affirmed.70 N. L. R. B., No. 19.174 COOKEVILLE SHIRT COMPANY175Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERCookeville Shirt Company is a Tennessee corporation, engaged inthemanufacture of garments under contract for other companies.During the year 1945, the Employer purchased raw materials whichwere valued at approximately $100,000, approximately '50 percentof which came from points outside the State of Tennessee.Duringthe same period, the Employer sold finished products which werevalued in excess of $100,000, approximately 75 percent of which wereshipped to customers outside the State of Tennessee.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization, affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe, parties stipulated at the hearing that the appropriate unitshould be composed of all production employees, exclusive of guards,watchmen, clerical, maintenance, and supervisory employees.At the hearing, the parties were in dispute as to the inclusion ofPauline Shipley and Ruby Morgan.The Employer had challengedthe ballot of Pauline Shipley, but later in the hearing withdrew thechallenge.The ballot of Ruby Morgan was challenged by the Peti-tioner.The undisputed testimony clearly shows that Morgan doesnot possess supervisory authority within the Board's customarydefinition thereof.Accordingly, we hereby overrule the Petitioner's 176 _DECISIONS OF NATIONAL- LABOR RELATIONS BOARDchallenge and shall include both Ruby Morgan and Pauline Shipleyin the unit."We find that all production 2 employees of the Employer at its plant,Cookeville, Tennessee, excluding guards, watchmen, clerical, main-tenance, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Employer objects to the conduct of the election, urging thatitwas held without proper notice, that the current pay roll was notused in determining the eligibility of voters, and that the challengedballot of-Ruby Morgan should have been counted, and further alleg-ing that the Petitioner should have been required to waive, as a pre-requisite to the representation proceeding, its pending unfair labor,practice charges.The Employer contends that although the notices of election wereposted on the afternoon of April 11th and remained posted throughthe 16th, the plant was not in operation during the intervening Satur-day and Sunday, and for that reason, the posting did not meet theBoard's notice requirements.The posting here involved is consistentwith the Board's customary procedure; furthermore, the record dis-closes that approximately 98 percent of the eligible voters participatedin the election.We therefore find no merit in this objection. 'The Employer alleges that the pay-roll date should have been April5, 1946, instead of March 2, 1946, and that 12 employees hired afterMarch 2 should have been permitted to vote. No showing was madethat the pay roll used was not of a sufficiently recent date. Moreover,assuming, without deciding, that the, pay-roll date of-April 5 was amore appropriate one to use in determining eligibility, if the 12employees hired subsequent to March 2 had been permitted to vote,their votes could not have affected the result of the election.Accord-ingly, we find no merit to this objection.Under the Board's election procedure, an employer or participatinglabor organization may question any claimant's eligibility to vote.Accordingly, although Ruby Morgan was eligible to vote,, the chal-lenge of her ballot does not afford a basis of objection to the conductof the election.We therefore overrule this objection. 'The Employer contends that under the Board's practice, it was in-,clunbent upon the Petitioner to incorporate in the representation recordInasmuch as the results of the electioncannot be altered'by counting the ballots ofPauline Shipley andRuby Morgan,we,shallnot direct that they be opened and counted.x Including Pauline Shipley and Ruby Morgan.See footnote1, supra. COOKEVILLE SHIRT COMPANY177a waiver of the unfair labor practice charges filed by it on May 9, 1946,and that because of its failure to do so, the Petitioner cannot proceedwith the unfair labor practice charge and at the same time accept thebenefits arising under the representation proceeding.With this posi-tion we do not agree.Although the Board customarily will notdirect an election unless the Petitioner agrees that it will not make thesubject matter of its pending unfair labor practice charges' the basisof an objection to the conduct of an election in case it loses, here, thecharges were filed after the election, thereby obviating any necessity,for the filing of a waiver by the Petitioner. Insofar as the remainderof the Employer's contention is concerned, the holding of an electionand the certification of the charging union, as the collective bargainingrepresentative, in no way precludes the Board from proceeding underits statutory duty to a determination of unfair labor practice chargesfiled either before or after the election; it is well settled that the dutyof the Board, with respect to a representation proceeding, is whollydifferent and distinct from that imposed upon it with respect to unfairlabor practice cases 4Accordingly, we overrule this objection.In view of the foregoing, we shall overrule the Employer's objectionsto the election.The results of the election held prior to the hearingshow that the Petitioner has secured a majority of the valid votes castand that the challenged ballots are insufficient in number to affect theresult of the election.Under these circumstances, we shall not directthat 'the challenged ballots be opened and counted, but instead weshall certify the Petitioner as the collective bargaining representativeof the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,,pursuant to Article III, Sections 9 and 10,.of National La1?or RelationsBoard Rules and Regulations-Series 3, as amended,IT IS HEREBY CERTIFIED that United Garment Workers, A. F. L., hasbeen designated and selected by a majority of all production employeesof Cookeville Shirt Company, Cookeville, Tennessee, but excludingwatchmen, guards, clerical and maintenance employees and all super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, as their representative for the purposes ofcollective bargaining, and that pursuant to Section 9 (a) of the Act,the aforesaid organization is the exclusive- representative of all suchemployees for the'purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.' SeeMatter of The PickwickCompany,69 N. L. R. B. 314.